 


114 HR 1491 IH: Partnership to Strengthen Homeownership Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1491 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Delaney (for himself, Mr. Carney, Mr. Himes, Ms. Sinema, Mr. Heck of Washington, Mr. Meeks, Mr. Murphy of Florida, Mr. Polis, Mr. Quigley, Mr. David Scott of Georgia, and Mr. Welch) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To reform the housing finance system of the United States, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Partnership to Strengthen Homeownership Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Purpose. 
Sec. 3. Definitions. 
Title I—Ginnie Mae 
Sec. 101. Removal from HUD; establishment as independent entity. 
Sec. 102. Transfer to Ginnie Mae of powers, personnel, and property of FHFA. 
Sec. 103. Regulation of market participants and aggregators. 
Sec. 104. Regulatory consultation and coordination. 
Title II—Securitization and insurance 
Sec. 201. Issuing Platform. 
Sec. 202. Insurance. 
Sec. 203. Authority to protect taxpayers in unusual and exigent market conditions. 
Sec. 204. Servicing rights; representations and warranties. 
Sec. 205. Federal Home Loan Banks. 
Title III—Wind down of Fannie Mae and Freddie Mac 
Sec. 301. Limitation on business. 
Sec. 302. Risk-sharing pilot programs. 
Sec. 303. Continued conservatorship. 
Sec. 304. Mandatory receivership. 
Sec. 305. Repeal of enterprise charters. 
Sec. 306. Ginnie Mae authority regarding timing. 
Sec. 307. Consultation. 
Title IV—Multifamily housing finance 
Sec. 401. Establishment of multifamily subsidiaries. 
Sec. 402. Disposition of multifamily businesses. 
Sec. 403. Guarantee of multifamily securities. 
Sec. 404. Other forms of multifamily risk-sharing. 
Sec. 405. Ginnie Mae securitization of FHA risk-sharing loans. 
Sec. 406. Continuation of certain programs. 
Title V—Affordable Housing 
Sec. 501. Affordable housing allocations. 
Sec. 502. Housing Trust Fund. 
Sec. 503. Capital Magnet Fund. 
Sec. 504. Market Access Fund. 
Title VI—General Provisions 
Sec. 601. Rule of construction regarding Senior Preferred Stock Purchase Agreements. 
Sec. 602. Treatment of community development financial institution.  
2.PurposeThe purpose of this Act is to facilitate a liquid, transparent, and resilient single-family and multifamily mortgage credit market by supporting a robust secondary mortgage market, including as currently exists in the to be announced or TBA market, and preserving the liquidity of all products (including structures such as 10-, 15-, 20-, and 30-year fixed-rate mortgages) that are presently eligible to trade in such TBA market, including during the transition to the new housing finance system. 3.DefinitionsFor purposes of this Act: 
(1)Banking definitionsThe term bank and savings association have the meaning given those terms, respectively, under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813). (2)Certification dateThe term certification date means the earlier of— 
(A)the date on which Ginnie Mae makes the certification described under section 201(h); and (B)the date that is the end of the 2-year period beginning on the date of the enactment of this Act. 
(3)Charter ActThe term charter Act means— (A)with respect to the Federal National Mortgage Association, the Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.); and 
(B)with respect to the Federal Home Loan Mortgage Corporation, the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.). (4)Credit unionThe term credit union means any Federal credit union or State credit union, as such terms are defined under section 101 of the Federal Credit Union Act (12 U.S.C. 1752). 
(5)DirectorThe term Director means the Director of Ginnie Mae, as such position is established pursuant to the amendments made by section 101(c)(1). (6)Eligible mortgageThe term eligible mortgage means a residential mortgage loan secured by a property with 1 to 4 residential units that— 
(A)is a qualified mortgage, as such term is defined under section 129C(b)(2)(A) of the Truth in Lending Act (15 U.S.C. 1639c); (B)satisfies standards related to establishing title or marketability of title, as may be required by Ginnie Mae, which standards may include the required purchase of title insurance on the property securing the loan; and 
(C)satisfies such other minimum standards as may be established by the Platform, to ensure the quality of mortgages used to collateralize mortgage-backed securities issued by the Platform. (7)Eligible multifamily mortgage loanThe term eligible multifamily mortgage loan means a commercial real estate loan— 
(A)secured by— (i)multifamily housing; or 
(ii)a property with 2 or more residential units, if the requirement under clause (i) is waived by the Director for purposes of carrying out a demonstration or pilot program; (B)the primary source of repayment for which is expected to be derived from rental income generated by the property; 
(C)the term of which may not be less than 5 years but not more than 40 years; (D)that satisfies any additional underwriting criteria established by the Director to balance supporting access to capital with managing credit risk to the Fund, including— 
(i)a maximum loan-to-value ratio; (ii)a minimum debt service coverage ratio; and 
(iii)considerations for restrictive or special uses of a property, including non-residential uses, properties for seniors, manufactured housing, and affordability restrictions, and the impact of such uses on clauses (i) and (ii); and (E)that satisfies any additional underwriting criteria that may be established by the Director. 
(8)EnterpriseThe term enterprise means— (A)the Federal National Mortgage Association and any affiliate thereof; and 
(B)the Federal Home Loan Mortgage Corporation and any affiliate thereof. (9)FundThe term Fund means the insurance fund established under section 202(g). 
(10)Ginnie MaeThe term Ginnie Mae means the Government National Mortgage Association. (11)Market participantThe term market participant means any insurance company, bank, saving association, credit union, or real estate investment trust insuring or reinsuring any part of a security issued by the Platform. 
(12)Multifamily covered securityThe term multifamily covered security means a security that meets the requirements for guarantee by Ginnie Mae pursuant to section 403. (13)Multifamily housingThe term multifamily housing means a property having 5 or more residential units.  
(14)Participating aggregatorThe term participating aggregator means an aggregator of eligible mortgages that collateralize mortgage-backed securities issued by the Platform pursuant to title II. (15)PlatformThe term Platform means the Issuing Platform established under section 201(a). 
(16)Real estate investment trustThe term real estate investment trust has the meaning given such term under section 856(a) of the Internal Revenue Code of 1986. IGinnie Mae 101.Removal from HUD; establishment as independent entity (a)In generalParagraph (2) of section 302(a) of the National Housing Act (12 U.S.C. 1717(a)(2)) is amended by striking in the Department of Housing and Urban Development and inserting independent of any other agency or office in the Federal Government. 
(b)Conforming amendmentsTitle III of the National Housing Act (12 U.S.C. 1716 et seq.) is amended— (1)in section 306(g)(3)(D) (12 U.S.C. 1721(g)(3)(D)), by striking Secretary and inserting Association; 
(2)in section 307 (12 U.S.C. 1722), by striking Secretary of Housing and Urban Development and inserting Association; and (3)in section 317 (12 U.S.C. 1723i)— 
(A)in subsection (a)(1), by striking Secretary of Housing and Urban Development and inserting Director of the Association; (B)in subsection (c)(4), by striking Secretary’s and inserting Director of the Association’s; 
(C)in subsection (d)(1), by striking Secretary’s and inserting Director of the Association’s; (D)in the heading for subsection (f), by striking by Secretary; and 
(E)by striking Secretary each place such term appears and inserting Director of the Association. (c)Management; Board of Directors (1)In generalSection 308 of the National Housing Act (12 U.S.C. 1723(a)) is amended by striking subsection (a) and inserting the following new subsection: 
 
(a)Management 
(1)Board of Directors 
(A)Number and appointmentThe Association shall be governed by a Board of Directors consisting of 5 members, who shall be appointed by the President, by and with the advice and consent of the Senate, from among individuals who— (i) are citizens of the United States, and 
(ii)have demonstrated technical expertise in the mortgage market and one of whom has technical expertise in the secondary mortgage market. (B)Political affiliationNot more than 3 members of the Board of Directors may be members of the same political party. 
(C)Terms 
(i)In generalEach member of the Board of Directors shall be appointed for a term of 5 years. (ii)Interim appointmentsAny member appointed to fill a vacancy occurring before the expiration of the term for which such member’s predecessor was appointed shall be appointed only for the remainder of such term.  
(iii)Continuation of serviceThe Director and each member may continue to serve after the expiration of the term of office to which such member was appointed until a successor has been appointed and qualified.   (2)Director; Chairperson (A)Designation; termOne of the members of the Board of Directors shall be designated by the President, at the time of appointment, to serve as Chairperson of the Board of Directors and Director of the Association for a term of 5 years, unless removed before the end of such term pursuant to subparagraph (C). 
(B)AdviceThe Board of Directors shall advise the Director regarding overall strategies and policies to carry out the duties and purposes of this Act.  (C)RemovalThe President may remove the Director for inefficiency, neglect of duty, or malfeasance in office. 
(3)Operations 
(A)BylawsWithin the limitations of law, the Board of Directors shall determine the general policies which shall govern the operations of the Association, and shall have power to adopt, amend and repeal bylaws governing the performance of the powers and duties granted to or imposed upon it by law. (B)Required votesAt the first meeting of the Board of Directors, the Board shall determine by majority vote which actions of the Association shall require a majority vote of the Board. 
(4)OfficersThe Director shall select and effect the appointment of qualified persons to fill such offices of the Association as may be provided for in the bylaws. Persons appointed under the preceding sentence shall perform such executive functions, powers, and duties as may be prescribed by the bylaws or by the Board of Directors, and such persons shall be executive officers of the Association and shall discharge all such executive functions, powers, and duties.. (2)Compensation (A)DirectorSection 5314 of title 5, United States Code, is amended by adding at the end the following new item: 
 
Director, Government National Mortgage Association.. (B)Members of Board of DirectorsSection 5314 of title 5, United States Code, is amended— 
(i)by striking the item relating to the President of the Government National Mortgage Association, Department of Housing and Urban Development; and (ii)by adding at the end the following new item: 
 
Members, Board of Directors of the Government National Mortgage Association.. (d)Membership on FSOCThe Dodd-Frank Wall Street Reform and Consumer Protection Act is amended— 
(1)in section 2, by amending paragraph (12)(E) to read as follows:  (E)the Government National Mortgage Association, with respect to— 
(i)the Mortgage Insurance Fund established under section 202(g) of the Partnership to Strengthen Homeownership Act of 2015; and (ii)the Federal Home Loan Banks or the Federal Home Loan Bank System.; and 
(2)in section 111(b)(1)(H), by striking Director of the Federal Housing Finance Agency and inserting Director of the Government National Mortgage Association. (e)PersonnelSubsection (d) of section 309 of the National Housing Act (12 U.S.C. 1723a(d)) is amended by striking (d)(1) and all that follows through the end of paragraph (1) and inserting the following: 
 
(d)Personnel 
(1)Ginnie Mae 
(A)In generalThe Director of the Association may appoint and fix the compensation of such officers and employees of the Association as the Director considers necessary to carry out the functions of the Association. Officers and employees may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification and General Schedule pay rates. (B)Development of human resourcesIn carrying out this subsection, Ginnie Mae shall appoint and develop human capital (which shall have such meaning as determined by Ginnie Mae, in consultation with the Board of Governors of the Federal Reserve, taking into consideration differences between the banking and insurance industries) necessary to ensure that it possesses sufficient expertise regarding the insurance industry and insurance issues. 
(C)Comparability of compensation with federal banking agenciesIn fixing and directing compensation under subparagraph (A), the Director of the Association shall consult with, and maintain comparability with, compensation of officers and employees of the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, and the Federal Deposit Insurance Corporation. (D)Personnel of other federal agenciesIn carrying out the duties of the Association, the Director of the Association may use information, services, staff, and facilities of any executive agency, independent agency, or department on a reimbursable basis, with the consent of such agency or department. 
(E)Outside experts and consultantsNotwithstanding any provision of law limiting pay or compensation, the Director of the Association may appoint and compensate such outside experts and consultants as such Director determines necessary to assist the work of the Association.. (f)Transitional provisionNotwithstanding this section and the amendments made by this section, during the period beginning on the date of the enactment of this Act, and ending on the date on which the Director of the Government National Mortgage Association is appointed and confirmed pursuant to section 308 of the National Housing Act, as amended by this section, the person serving as the President of the Government National Mortgage Association on that effective date shall act for all purposes as, and with the full powers of, the Director of the Association. 
(g)ReferencesOn and after the date of the enactment of this Act, any reference in Federal law to the President of the Government National Mortgage Association or to such Association shall be deemed to be a reference to such Director of such Association or to such Association, as appropriate, as organized pursuant to this subsection and the amendments made by this section. 102.Transfer to Ginnie Mae of powers, personnel, and property of FHFA (a)Powers and duties transferred (1)Federal Home Loan Bank functions transferred (A)Transfer of functionsThere are transferred to Ginnie Mae and the Director of Ginnie Mae all functions of the Federal Housing Finance Agency and the Director of the Federal Housing Finance Agency, respectively. 
(B)Powers, authorities, rights, and dutiesGinnie Mae and the Director of Ginnie Mae shall succeed to all powers, authorities, rights, and duties that were vested in the Federal Housing Finance Agency and the Director of the Federal Housing Finance Agency, respectively, including all conservatorship or receivership authorities, on the day before the transfer date in connection with the functions and authorities transferred under subparagraph (A). (C)Transfer dateThe transfer of functions under this paragraph shall take effect upon the expiration of the 6-month period beginning on the date of the enactment of this Act. 
(2)Continuation and coordination of certain actions 
(A)In generalAll regulations, orders, determinations, and resolutions described under subparagraph (B) shall remain in effect according to the terms of such regulations, orders, determinations, and resolutions, and shall be enforceable by or against Ginnie Mae until modified, terminated, set aside, or superseded in accordance with applicable law by Ginnie Mae, any court of competent jurisdiction, or operation of law. (B)ApplicabilityA regulation, order, determination, or resolution is described under this subparagraph if it— 
(i)was issued, made, prescribed, or allowed to become effective by— (I)the Federal Housing Finance Agency; or 
(II)a court of competent jurisdiction, and relates to functions transferred by this subsection; (ii)relates to the performance of functions that are transferred by this subsection; and 
(iii)is in effect on the transfer date under paragraph (1)(C). (3)Disposition of affairsDuring the period preceding the transfer date under paragraph (1)(C), the Director of the Federal Housing Finance Agency, for the purpose of winding up the affairs of the Federal Housing Finance Agency in connection with the performance of functions that are transferred by this section— 
(A)shall manage the employees of such Agency and provide for the payment of the compensation and benefits of any such employees which accrue before such transfer date; and (B)may take any other action necessary for the purpose of winding up the affairs of the Office. 
(4)Use of property and services 
(A)PropertyGinnie Mae may use the property and services of the Federal Housing Finance Agency to perform functions which have been transferred to Ginnie Mae until such time as the Agency is abolished under subsection (c) to facilitate the orderly transfer of functions transferred under this subsection, any other provision of this Act, or any amendment made by this Act to any other provision of law. (B)Agency servicesAny agency, department, or other instrumentality of the United States, and any successor to any such agency, department, or instrumentality, that was providing supporting services to the Agency before the transfer date in connection with functions that are transferred to Ginnie Mae shall— 
(i)continue to provide such services, on a reimbursable basis, until the transfer of such functions is complete; and (ii)consult with any such agency to coordinate and facilitate a prompt and reasonable transition. 
(5)Continuation of servicesGinnie Mae may use the services of employees and other personnel of the Federal Housing Finance Agency, on a reimbursable basis, to perform functions which have been transferred to Ginnie Mae for such time as is reasonable to facilitate the orderly transfer of functions pursuant to this subsection, any other provision of this Act, or any amendment made by this Act to any other provision of law. (6)Savings provisions (A)Existing rights, duties, and obligations not affectedParagraph (1) and subsection (c) shall not affect the validity of any right, duty, or obligation of the United States, the Director of the Federal Housing Finance Agency, the Federal Housing Finance Agency, or any other person, that existed on the day before the transfer date under paragraph (1)(C). 
(B)Continuation of suitsNo action or other proceeding commenced by or against the Director of the Federal Housing Finance Agency in connection with the functions that are transferred to Ginnie Mae under this subsection shall abate by reason of the enactment of this Act, except that Ginnie Mae shall be substituted for the Director of the Federal Housing Finance Agency as a party to any such action or proceeding. (b)Transfer and rights of employees of FHFA (1)TransferEach employee of the Federal Housing Finance Agency that is employed in connection with functions that are transferred to Ginnie Mae under subsection (a) shall be transferred to Ginnie Mae for employment, not later than the transfer date under subsection (a)(1)(C), and such transfer shall be deemed a transfer of function for purposes of section 3503 of title 5, United States Code. 
(2)Status of employeesThe transfer of functions under this section, and the abolishment of the Federal Housing Finance Agency under subsection (c), may not be construed to affect the status of any transferred employee as an employee of an agency of the United States for purposes of any other provision of law. (3)Guaranteed positionsEach employee transferred under paragraph (1) shall be guaranteed a position with the same status, tenure, grade, and pay as that held on the day immediately preceding the transfer. 
(4)Appointment authority for excepted employees 
(A)In generalIn the case of an employee occupying a position in the excepted service, any appointment authority established under law or by regulations of the Office of Personnel Management for filling such position shall be transferred, subject to subparagraph (B). (B)Decline of transferGinnie Mae may decline a transfer of authority under subparagraph (A), to the extent that such authority relates to a position excepted from the competitive service because of its confidential, policymaking, policy-determining, or policy-advocating character. 
(5)ReorganizationIf Ginnie Mae determines, after the end of the 1-year period beginning on the transfer date under subsection (a)(1)(C), that a reorganization of the combined workforce is required, that reorganization shall be deemed a major reorganization for purposes of affording affected employee retirement under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code. (6)Employee benefit programs (A)In generalAny employee of the Federal Housing Finance Agency accepting employment with Ginnie Mae as a result of a transfer under paragraph (1) may retain, for 12 months after the date on which such transfer occurs, membership in any employee benefit program of the Agency or Ginnie Mae, as applicable, including insurance, to which such employee belongs on the transfer date under subsection (a)(1)(C) if— 
(i)the employee does not elect to give up the benefit or membership in the program; and (ii)the benefit or program is continued by Ginnie Mae. 
(B)Cost differential 
(i)In generalThe difference in the costs between the benefits which would have been provided by the Federal Housing Finance Agency and those provided by this subsection shall be paid by Ginnie Mae. (ii)Health InsuranceIf any employee elects to give up membership in a health insurance program or the health insurance program is not continued by Ginnie Mae, the employee shall be permitted to select an alternate Federal health insurance program not later than 30 days after the date of such election or notice, without regard to any other regularly scheduled open season. 
(c)Abolishment of FHFAEffective upon the transfer date under subsection (a)(1)(C), the Federal Housing Finance Agency and the position of the Director of the Federal Housing Finance Agency are abolished. (d)Transfer of property and facilitiesEffective upon the transfer date under subsection (a)(1)(C), all property of the Federal Housing Finance Agency shall transfer to Ginnie Mae. 
(e)References in Federal lawOn and after the transfer date under subsection (a)(1)(C), any reference in Federal law to the Director of the Federal Housing Finance Agency or the Federal Housing Finance Agency, in connection with any function of the Director of the Federal Housing Finance Agency or the Federal Housing Finance Agency transferred under subsection (a), shall be deemed a reference to the Director of the Government National Mortgage Association or the Government National Mortgage Association, as appropriate and consistent with the amendments made by this Act. 103.Regulation of market participants and aggregators (a)Approval authorityThe Platform shall be available for use only by originators and aggregators of mortgages who meet standards for eligibility for such use, as shall be established by the Director of Ginnie Mae (in this section referred to as the Director). 
(b)General supervisory and regulatory authorityPursuant to the authority under subsection (a): (1)In generalAll market participants and participating aggregators shall, to the extent provided in this section, be subject to the supervision and regulation of the Director. 
(2)Authority over market participants and participating aggregatorsGinnie Mae shall have general regulatory authority over each market participant and participating aggregator and shall exercise such general regulatory authority to ensure that the purposes of this section are carried out. (c)Principal dutiesAmong the principal duties of the Director pursuant to subsection (b) shall be— 
(1)to oversee the prudential operations of each market participant and participating aggregator; and (2)to ensure that— 
(A)each market participant and participating aggregator operates in a safe and sound manner, including maintenance of adequate capital and internal controls; and (B)each market participant and participating aggregator complies with this section and the rules, regulations, guidelines, and orders issued under this section. 
(d)Prudential management and operations standards 
(1)EstablishmentThe Director shall establish prudential standards, by regulation or guideline, for market participants and participating aggregators to— (A)ensure— 
(i)the safety and soundness of market participants and participating aggregators; and (ii)the maintenance of approval standards by market participants and participating aggregators; and 
(B)minimize the risk presented to the Fund. (2)Recognition of distinctionsIn carrying out the requirement under paragraph (1), the Director shall distinguish between prudential standards for market participants and such standards for participating aggregators. 
(e)Authority To require reports 
(1)Regular reportsThe Director may require, by general or specific orders, a market participant or participating aggregator to submit regular reports, including financial statements determined on a fair value basis, on the condition (including financial condition), management, activities, or operations of the market participant or participating aggregator, as the Director considers appropriate. (2)Special reportsThe Director may require, by general or specific orders, a market participant or participating aggregator to submit special reports on any of the topics specified in paragraph (1) or any other relevant topics, if, in the judgment of the Director, such reports are necessary to carry out the purposes of this Act. 
(f)Examinations and auditsThe Director may conduct such examinations and audits, including on-site examinations and audits, of market participants and participating aggregators as the Director considers appropriate to ensure compliance with this Act, to determine the condition of market participants and participating aggregators for the purpose of determining and ensuring their financial safety and soundness, and otherwise in any case that the Director determines an examination is necessary or appropriate. (g)Conflict of interest standardsThe Director shall establish standards, by regulation or guideline, for market participants and participating aggregators as the Director considers appropriate to avoid any conflicts of interest among market participants. 
(h)Stress tests for sufficient capital; capital standards 
(1)In generalThe Director, in consultation with the Board of Governors of the Federal Reserve, shall— (A)establish and carry out such risk-based capital tests as appropriate to evaluate whether each market participant and participating aggregator is maintaining a level of capital sufficient to absorb losses and support operations during adverse economic conditions so that they do not pose undue risks to their communities, other institutions, or the broader economy; and 
(B)establish capital standards for market participants and participating aggregators based on such tests, which shall include the following classifications: well capitalized, adequately capitalized, undercapitalized, significantly undercapitalized, and critically undercapitalized. (2)Capital standard requirementsIn establishing capital standards under paragraph (1)(B), the Director shall— 
(A)ensure that such standards are tailored to each type of entity; and (B)provide that any securities insured by Ginnie Mae under this Act should be given a risk-weight of zero.  
(i)EnforcementThe Corporation shall have the authority to enforce the provisions of this Act with respect to market participants and participating aggregators, in the same manner and to the same extent as the Federal Deposit Insurance Corporation has with respect to insured depository institutions under the provisions of subsections (b) through (n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818). (j)Requirement To maintain approved status (1)Authority to issue orderIf the Director determines that a market participant or a participating aggregator under this section no longer meets the standards for such approval or violates the requirements under this Act, including any standards, regulations, or orders promulgated in accordance with this Act, the Director may— 
(A)suspend or revoke the status of the market participant or participating aggregator as approved to utilize the Platform; or (B)take any other action with respect to such market participant or a participating aggregator as may be authorized under this Act. 
(2)Rule of constructionThe suspension or revocation of the approved status of a market participant or a participating aggregator under this section shall have no effect on the status as an insured security of any security collateralized by eligible mortgages and insured prior to the suspension or revocation. (3)PublicationThe Director shall— 
(A)promptly publish a notice in the Federal Register upon suspension or revocation of the approval of any market participant or a participating aggregator; and (B)maintain an updated list of such approved market participants and participating aggregators on the website of Ginnie Mae. 
(4)DefinitionIn this subsection, the term violate includes any action, taken alone or with others, for or toward causing, bringing about, participating in, counseling, or aiding or abetting, a violation of the requirements under this Act. (k)Resolution authority (1)In generalNotwithstanding any other provision of Federal law, the law of any State, or the constitution of any State, the Director shall— 
(A)have the authority to act, in the same manner and to the same extent, with respect to a market participant or participating aggregator that the Director determines pursuant to is classified as critically undercapitalized pursuant to subsection (h)(2), as the Federal Deposit Insurance Corporation has with respect to insured depository institutions under subsections (c) through (s) of section 11 of the Federal Deposit Insurance Act (12 U.S.C. 1821), section 12 of the Federal Deposit Insurance Act (12 U.S.C. 1822), and section 13 of the Federal Deposit Insurance Act (12 U.S.C. 1823), while tailoring such actions to the specific business model of the market participant or participating aggregator, as the case may be, as may be necessary to properly exercise such authority under this subsection; (B)in carrying out any authority provided under subparagraph (A), act, in the same manner and to the same extent, with respect to the Fund as the Federal Deposit Insurance Corporation may act with respect to the Deposit Insurance Fund under the provisions of the Federal Deposit Insurance Act set forth in subparagraph (A); and 
(C)consistent with the authorities provided in subparagraph (A), immediately place an insolvent market participant or participating aggregator into receivership. (2)Rule of constructionNotwithstanding paragraph (1), if an insolvent participating aggregator is an insured depository institution or an affiliate of an insured depository institution, the Director shall recommend, in writing, to such participating aggregator’s appropriate Federal banking agency or State banking regulator to resolve such participating aggregator pursuant to section 11(c) of the Federal Deposit Insurance Act (12 U.S.C. 1821(c)) and other appropriate sections of the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) or appropriate Federal or State law, as applicable. 
(3)Least-cost resolution requiredThe Director may not exercise any authority under paragraph (1) with respect to any market participant or any participating aggregator that is not an insured depository institution or an affiliate of an insured depository institution, unless— (A)the Director determines that the exercise of such authority is necessary to ensure proper and continued functioning of the secondary mortgage market; and 
(B)the total amount of the expenditures by the Director and obligations incurred by the Director in connection with the exercise of any such authority with respect to such market participant or participating aggregator is the least costly to the Fund, consistent with the least cost approach specified in the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.), of all possible methods for meeting Ginnie Mae’s obligations under this Act and expeditiously concluding its resolution activities. (4)Taxpayer protectionThe Director, in carrying out any authority provided in this subsection, shall ensure that any amounts owed to the United States, unless the United States agrees or consents otherwise, shall have priority following administrative expenses of the receiver when satisfying unsecured claims against a market participant or participating aggregator, or the receiver therefor, that are proven to the satisfaction of the receiver. 
104.Regulatory consultation and coordination 
(a)Consultation permittedThe Director may, in carrying out any duty, responsibility, requirement, or action authorized under this Act, consult with the Federal regulatory agencies, any individual Federal regulatory agency, the Secretary of the Treasury, any State banking regulator, any State insurance regulator, and any other State agency, as the Director necessary and appropriate. (b)Coordination required (1)RequirementThe Director shall, as appropriate, in carrying out any duty, responsibility, requirement, or action authorized under this Act, coordinate with the Federal regulatory agencies, any individual Federal regulatory agency, the Secretary of the Treasury, any State banking regulator, any State insurance regulator, any other State agency. 
(2)Mediation with Federal agenciesTo the extent that the head of any Federal agency determines that any rule, directive, or guidance of Ginnie Mae conflicts with a rule, directive, or guidance of such agency and notifies the Director of such conflict, the Director shall enter into consultation with such agency to ensure coordination required under paragraph (1) of this subsection and compliance with subsection (c)(1)(C). (c)Avoidance of duplication (1)In generalTo the fullest extent possible, the Director shall— 
(A)avoid duplication of examination activities, reporting requirements, and requests for information; (B)rely on examination reports made by other Federal or State regulatory agencies relating to an approved entity and its subsidiaries, if any; and 
(C)ensure that market participants and participating aggregators are not subject to conflicting supervisory demands by Ginnie Mae and other Federal regulatory agencies. (2)LimitationThe authority of Ginnie Mae under this Act and the amendments made by this Act to operate the Platform, issue securities, regulate market participants and participating aggregators (including with respect to safety and soundness as provided in section 103), and ensure the functioning and liquidity of the mortgage market may not be construed to authorize Ginnie Mae to generally regulate with respect to consumer protection.  
(d)Protection of privileges 
(1)In generalPursuant to the authorities provided under subsections (a) and (b), to facilitate the consultative process and coordination, the Director may share information with the Federal regulatory agencies, any individual Federal regulatory agency, the Secretary of the Treasury, any State bank supervisor, any State insurance regulator, any other State agency, or any foreign banking authority, on a one-time, regular, or periodic basis, as determined by the Director, regarding the capital assets and liabilities, financial condition, risk management practices, or any other practice of any market participant or participating aggregator. (2)Privilege preservedInformation shared by the Director pursuant to paragraph (1) shall not be construed as waiving, destroying, or otherwise affecting any privilege or confidential status that any market participant, participating aggregator, or any other person may claim with respect to such information under Federal or State law as to any person or entity other than such agencies, agency, supervisor, or authority. 
(3)Rule of constructionNo provision of this subsection may be construed as implying or establishing that— (A)any person waives any privilege applicable to information that is shared or transferred under any circumstance to which this subsection does not apply; or 
(B)any person would waive any privilege applicable to any information by submitting the information directly to the Federal regulatory agencies, any individual Federal regulatory agency, any State bank supervisor, any State insurance regulator, any other State agency, or any foreign banking authority, but for this subsection. (e)Federal agency authority preservedUnless otherwise expressly provided by this section, no provision of this section shall limit or be construed to limit, in any way, the existing authority of any Federal agency. 
(f)Federal regulatory agencyFor purposes of this section, the term Federal regulatory agency means, individually, the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Bureau of Consumer Financial Protection, the National Credit Union Administration, the Securities and Exchange Commission, the Commodity Futures Trading Commission, and the Federal Housing Finance Agency. IISecuritization and insurance 201.Issuing Platform (a)Establishment (1)In generalThere is established within Ginnie Mae an entity to be known as the Issuing Platform (the Platform), which shall issue standardized mortgage-backed securities to increase homogeneity in the eligible securities market. 
(2)AuthoritiesThe Platform may— (A)make contracts, incur liabilities, and borrow money; 
(B)purchase, sell, receive, hold, and use real and personal property; (C)create, execute, and administer trusts; and 
(D)take such actions as the Platform determines are necessary or incidental to carry out the Platform’s duties under this Act. (b)Delivery of pool to the PlatformA mortgage originator or aggregator that wishes to make use of the Platform and have Ginnie Mae insure the securities issued by the Platform shall deliver to the Platform a pool of eligible mortgage loans. 
(c)SecuritizationThe Platform shall, upon receiving a pool of eligible mortgages— (1)create standardized mortgage-backed securities collateralized by such mortgages; and 
(2)transfer the standardized mortgage-backed securities to the mortgage originator or aggregator from which the Platform received the pool of eligible mortgages that are collateralizing the securities or the designee of such originator or aggregator. (d)Standardized criteria for securitiesIn issuing securities under this section, the Platform shall establish standardized criteria for such securities, including— 
(1)uniform loan delivery, servicing, and pooling requirements; (2)remittance requirements; 
(3)underwriting guidelines and refinance programs; (4)the credit quality of the guarantee provided to each security; 
(5)servicing standards and loan repurchase policies; (6)disclosure policies; 
(7)security terms and features; and (8)standards for the appropriate minimum level of diversification for the mortgage loans that collateralize such securities, in order to reduce the credit risk such securities could pose to the Fund. 
(e)Securitization feeThe Platform shall charge a fee for securitization services provided under this section. Such fee shall be set by the Director and shall be in an amount sufficient to offset the costs to the Platform of carrying out this section. (f)Loan limits; Housing Price Index (1)EstablishmentGinnie Mae shall establish limitations governing the maximum original principal obligation of eligible mortgage loans that may collateralize a security issued under this Act. 
(2)Calculation of amountThe limitation set forth under paragraph (1) shall be calculated with respect to the total original principal obligation of the eligible mortgage loan and not merely with respect to the amount insured by Ginnie Mae. (3)Maximum limits (A)In generalExcept as provided in subparagraph (B), the maximum limitation amount under this paragraph shall not exceed $417,000 for a mortgage loan secured by a 1-family residence, for a mortgage loan secured by a 2-family residence the limit shall equal 128 percent of the limit for a mortgage loan secured by a 1-family residence, for a mortgage loan secured by a 3-family residence the limit shall equal 155 percent of the limit for a mortgage loan secured by a 1-family residence, and for a mortgage loan secured by a 4-family residence the limit shall equal 192 percent of the limit for a mortgage loan secured by a 1-family residence, except that such maximum limitations shall be adjusted effective January 1 of each year beginning after the effective date of this Act, subject to the limitations in this subsection. Each adjustment shall be made by adding to each such amount (as it may have been previously adjusted) a percentage thereof equal to the percentage increase, during the most recent 12-month or 4-quarter period ending before the time of determining such annual adjustment, in the housing price index maintained by the Director of the Federal Housing Finance Agency pursuant to section 1322 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4542). If the change in such housing price index during the most recent 12-month or 4-quarter period ending before the time of determining such annual adjustment is a decrease, then no adjustment shall be made for the next year, and the next upward adjustment shall take into account prior declines in the house price index, so that any adjustment shall reflect the net change in the house price index since the last adjustment. Declines in the house price index shall be accumulated and then reduce increases until subsequent increases exceed prior declines. 
(B)High-cost area limitsThe limitations set forth in subparagraph (A) may be increased by not more than 50 percent with respect to properties located in Alaska, Guam, Hawaii, and the Virgin Islands.   (g)Authority for loan-Level enhancementWith respect to an eligible mortgage loan that is or will be contained in a pool of mortgages delivered to the Platform, the mortgage originator of such mortgage loan may enter into agreements with market participants to provide loan-level enhancement of such mortgage loan. 
(h)CertificationGinnie Mae shall, upon a determination that the Platform is able to efficiently carry out the issuance of standardized mortgage-backed securities, that there exists a sufficient number of market participants to serve as insurers and reinsurers under section 202, and that the secondary mortgage market has sufficient liquidity to implement the provisions of this Act (and the amendments made by this Act) that will take effect upon this determination, certify to the Congress that such determination has been made. (i)Duty To serve all markets (1)In generalIn carrying out its responsibilities under this title, Ginnie Mae shall facilitate the broad availability of mortgage credit and secondary mortgage market financing through fluctuations in the business cycle for single-family and multifamily lending across all— 
(A)regions; (B)localities; 
(C)institutions; (D)property types, including housing serving renters; and 
(E)borrowers. (2)Report to CongressGinnie Mae shall, quarterly during the 5-year period following the certification date and semiannually thereafter, issue a report to the Congress on— 
(A)how Ginnie Mae is carrying out the duties required under paragraph (1); and (B)the extent to which the provisions of this title and the programs carried out pursuant to this title are benefitting underserved communities. 
(j)Exemption from SEC laws and regulationsStandardized mortgage-backed securities issued by the Platform shall be exempt from the Federal securities laws (as defined under section 3(a) of the Securities Exchange Act of 1934) and all regulations issued pursuant to such laws. (k)Authority to Use other entities in case of problemsDuring and after the establishment of the Platform, if Ginnie Mae determines that operational or other problems with the Platform do not permit the Platform to operate in a manner that allows the Platform to achieve the purposes and obligations of the Platform under this section, Ginnie Mae shall have the authority to permit the Platform to use other entities other than the Platform, including the infrastructure of Fannie Mae and Freddie Mac, to perform issuance functions required to be performed by the Platform and that are necessary for the proper functioning of the secondary mortgage market, until Ginnie Mae deems the Platform fully operational. 
202.Insurance 
(a)In generalGinnie Mae shall insure 100 percent of each security issued by the Platform, as provided in this section. (b)Private reinsuranceGinnie Mae shall establish one or both of the programs described under paragraphs (1) and (2). In selecting which program to establish, or whether both should be established, Ginnie Mae shall determine whether a program is an efficient way to operate the insurance requirements under this Act by incorporating private sector pricing, would optimize risk pricing, and would maximize capital positions based upon the state of the economy. 
(1)Reinsurance Bid ProgramA Reinsurance Bid Program, which shall include the following: (A)Forward contract for first 5 percent lossPrior to any particular quarter (or such other time period determined by Ginnie Mae), Ginnie Mae shall enter into contracts with market participants to reinsure the first 5 percent of loss on all securities issued by the Platform in such quarter (or other time period). 
(B)Forward contract for last 95 percent lossPrior to any particular quarter (or such other time period determined by Ginnie Mae), Ginnie Mae shall sign— (i)contracts with market participants to reinsure the last 95 percent of loss on all securities issued by the Platform in such quarter (or other time period); and 
(ii)a retrocession contract with each such market participant under which Ginnie Mae will agree to offer retrocessional reinsurance to reinsure up to 90 percent of the 95 percent described under clause (i) on a pari passu basis. (2)Guarantor ProgramA Guarantor Program, which shall include the following: 
(A)First loss requirementThe mortgage originator or aggregator that wishes to deliver a pool of eligible mortgage loans to the Platform for securitization shall, prior to delivering such pool, contract directly with a market participant to insure the first 5 percent of loss on all securities issued by the Platform that are securitized by such pool of eligible mortgage loans. (B)Coverage for last 95 percent lossFor each security described under subparagraph (A) Ginnie Mae shall sign— 
(i)contracts with market participants to reinsure the last 95 percent of loss on the security; and (ii)a retrocession contract with each such market participant under which Ginnie Mae will agree to offer retrocessional reinsurance to reinsure up to 90 percent of the 95 percent described under clause (i) on a pari passu basis. 
(C)Ability to select market participants 
(i)In generalIf Ginnie Mae determines that it would be an efficient way to operate the insurance requirements under this Act and would encourage the incorporation of private sector pricing, Ginnie Mae may allow mortgage originators and aggregators described under subparagraph (A) to select the market participant described under subparagraph (B). (ii)Handling of pre-selected market participantsIf a market participant is selected by a mortgage originator or aggregator, as described under clause (i)— 
(I)such market participants shall be required to meet the same standards as a market participant selected by Ginnie Mae; and (II)for purposes of determining the insurance fee described under subsection (d), Ginnie Mae shall contract with a private sector insurer to estimate the risk that the market participant may default. 
(c)Additional program requirements 
(1)Competitive bidding processGinnie Mae shall use a competitive bidding process to determine which market participants should be granted contracts under subsection (b)(1) and, except as provided under subsection (b)(2)(C), under subsection (b)(2)(B). (2)Use of insurance brokerWith respect to any market participant that Ginnie Mae selects under a risk sharing program, Ginnie Mae shall select an insurance broker, through a competitive bidding process, that will solicit bids, on behalf of Ginnie Mae, for the reinsurance contracts under such program. 
(3)Ceding commissionAs part of a retrocession contract under subsection (b)(1)(B)(ii) or subsection (b)(2)(B)(ii), the market participants shall be paid a competitively determined ceding commission for the underwriting and administrative costs of providing such reinsurance. (4)Phase-inGinnie Mae may, if it determines it appropriate— 
(A)phase-in the 5 percent requirements under subsections (b)(1)(A) and (b)(2)(A), by originally requiring a lower percentage; and (B)phase-in the 90 percent requirement under subsections (b)(1)(B)(ii) and (b)(2)(B)(ii), by originally requiring a higher percentage. 
(d)Insurance fee and terms 
(1)Pre-pricing of insurance feeGinnie Mae shall set the insurance fee applicable to securities issued by the Platform in advance on a quarter-by-quarter basis, through forward contracts established with market participants based on the volume and type of securities Ginnie Mae anticipates the Platform issuing during such quarter. (2)Components of insurance fee (A)In generalThe insurance fee charged by Ginnie Mae for providing insurance shall reflect expected losses and the market risk premium necessary to obtain reinsurance and in the absence of such market shall reflect the default risk associated with the mortgage collateral underlying Ginnie Mae’s insurance.  
(B)Adjustment for performanceGinnie Mae may adjust the fee computed under subparagraph (A) after periodic review subject to its credit analysis, but such adjustment may not be based on volume. Such credit analysis shall be based on forecasting models assuming current economic data and shall be back-tested against historical adverse economic scenarios.  (3)Rate adjustment periodThe rate charged by a private market participant that contracts with Ginnie Mae pursuant to subsection (b)— 
(A)may not change during the first 100-day period for which such reinsurance is effective; and (B)shall be adjusted based on market conditions, on a period to be determined by the Director. 
(4)ExpertiseGinnie Mae shall retain personnel with expertise in pricing conventional mortgages prior to charging insurance fees under this section. Such expertise shall include credit risk analysis of mortgages, default management, and loss mitigation.  (e)Standards for market participants (1)In generalGinnie Mae shall issue such general standards for market participants described under subsection (b) as Ginnie Mae determines appropriate. 
(2)Capital standards for market participants 
(A)In generalFor market participants described under subsection (b), Ginnie Mae shall establish, by regulation, capital standards and related solvency standards necessary to implement the provisions of this Act. (B)Definitions (i)In generalThe regulations required under this paragraph shall define all such terms as are necessary to carry out the purposes of this paragraph. 
(ii)Considerations in defining instruments and contracts that qualify as capitalIn defining instruments and contracts that qualify as capital pursuant to subparagraph (A), Ginnie Mae— (I)shall include such instruments and contracts that will absorb losses before the Fund; and 
(II)may assign significance to those instruments and contracts based on the nature and risks of such instruments and contracts. (iii)Considerations in defining capital ratiosSolely for the purposes of calculating a capital ratio appropriate to the business model of a market participant pursuant to subparagraph (A), Ginnie Mae shall consider for the denominator— 
(I)total assets; (II)total liabilities; 
(III)risk in force; or (IV)unpaid principal balance. 
(C)Designed to ensure safety and soundnessThe capital and related solvency standards established under this paragraph shall be designed to— (i)ensure the safety and soundness of a market participant; 
(ii)minimize the risk of loss to the Fund; (iii)in consultation and coordination with the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the Office of the Comptroller of the Currency, reduce the potential for regulatory arbitrage between capital standards for market participants and capital standards promulgated by Federal regulatory agencies for insured depository institutions and their affiliates; and 
(iv)be specifically tailored to accommodate a diverse range of business models that may be employed by market participants. (D)Supplemental capital requirements (i)In generalIn order to prevent or mitigate risks to the secondary mortgage market of the United States that could arise from the material financial distress or failure, or ongoing activities, of large market participants that insure securities under this Act, Ginnie Mae, by regulation— 
(I)shall establish supplemental capital requirements for such large market participants; and (II)may establish such other standards that Ginnie Mae determines necessary or appropriate. 
(ii)Large market participant definedFor purposes of this subparagraph, Ginnie Mae shall define the term large market participant. (E)Use of certain capital markets transactionsGinnie Mae shall allow market participants to prudently reduce the required capital requirements through the use of capital markets transactions that pre-fund the risk (such as credit-linked notes). Any funds derived from such transactions may only be used for the purpose of loss protection. 
(3)Non-originator requirementA market participant may not originate eligible mortgages and may not be affiliated with a person that actively engages in the business of originating eligible mortgages. (4)Limitations on reinsuranceA market participant may reinsure any transaction entered into under subsection (b), but may not contract for reinsurance with another market participant. 
(f)Conflict of interestsGinnie Mae shall issue regulations to prevent conflicts of interest by market participants contracting with Ginnie Mae under this section. (g)Insurance Fund (1)EstablishmentThere is established an insurance fund (the Fund), which Ginnie Mae shall— 
(A)maintain and administer; and (B)use to cover losses incurred under this section with respect to mortgage-backed securities and for such other housing-related purposes as Ginnie Mae determines appropriate. 
(2)Fund goal 
(A)In generalGinnie Mae shall endeavor to ensure that the Fund attains a reserve balance— (i)of 1.25 percent of the sum of the outstanding principal balance of the securities for which insurance is being provided under this Act within 5 years of the date on which the Director determines that the Platform is fully functioning, and to strive to maintain such ratio thereafter, subject to clause (ii); and 
(ii)of 2.50 percent of the sum of the outstanding principal balance of the securities for which insurance is being provided under this Act within 10 years of the date on which the Director determines that the Platform is fully functioning, and to strive to maintain such ratio at all times thereafter. (B)Adjustment of feesNotwithstanding subsection (d), Ginnie Mae may raise or lower the fee charged for insurance under this section in order to maintain the reserve balance described under subparagraph (A). 
(3)DepositsThe Fund shall be credited with any fees received by Ginnie Mae in exchange for insurance made available under this section. (4)Prohibited investmentsAmounts in the Fund may not be invested in any— 
(A)standardized mortgage-backed security insured under this Act; or (B)mortgage-backed security issued by the enterprises. 
(5)Full faith and creditThe full faith and credit of the United States is pledged to the payment of all amounts which may be required to be paid under any insurance provided under this section. (6)Prohibitions and exemptions (A)Exemption from apportionmentNotwithstanding any other provision of law, amounts in the Fund shall not be subject to apportionment for the purposes of chapter 15 of title 31, United States Code, or under any other authority. 
(B)Not Government fundsAmounts in the Fund shall not be construed to be Government or public funds or appropriated money.  203.Authority to protect taxpayers in unusual and exigent market conditions (a)In generalIf Ginnie Mae, by a majority vote of its Board of Directors, or the Financial Stability Oversight Council (FSOC), by a majority vote of its voting members, determines that unusual and exigent circumstances have created or threaten to create an anomalous lack of mortgage credit availability within the single-family housing market, multifamily housing market, or entire United States housing market that could materially and severely disrupt the functioning of the housing finance system of the United States, Ginnie Mae or the FSOC may, for as such time as either deems necessary— 
(1)modify or waive the reinsurance requirements under section 202(b); (2)establish provisional standards for approved entities; and 
(3)temporarily increase loan limits under section 201(f). (b)ConsiderationsIn exercising the authority granted under subsection (a), Ginnie Mae and the FSOC shall consider the severity of the conditions present in the housing markets and the risks presented to the Fund in exercising such authority. 
(c)Terms and conditionsInsurance provided under subsection (a) shall be subject to such additional or different limitations, restrictions, and regulations as Ginnie Mae or the FSOC may prescribe. (d)Bailout strictly prohibitedIn exercising the authority granted under subsection (a), Ginnie Mae and the FSOC may not— 
(1)provide aid to an approved entity or an affiliate of the approved entity, if such approved entity is in bankruptcy or any other Federal or State insolvency proceeding; (2)provide aid for the purpose of assisting a single and specific company avoid bankruptcy or any other Federal or State insolvency proceeding; or 
(3)rescind any contracts entered into by Ginnie Mae or the FSOC. (e)NoticeNot later than 7 days after authorizing insurance or establishing provisional standards under subsection (a), Ginnie Mae or the FSOC, as appropriate, shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report that includes— 
(1)the justification for the exercise of authority to provide such insurance or establish such provisional standards; (2)evidence that unusual and exigent circumstances have created or threatened to create an anomalous lack of mortgage credit availability within the single-family housing market, multifamily housing market, or entire United States housing market that could materially and severely disrupt the functioning of the housing finance system of the United States; and 
(3)evidence that failure to exercise such authority would have undermined the safety and soundness of the housing finance system. (f)LimitationThe authority granted to Ginnie Mae and the FSOC under this section may not be exercised more than 3 times in any given 3-year period, which 3-year period shall commence upon the initial exercise of authority under subsection (a). 
(g)Normalization and reduction of riskFollowing any exercise of authority under this section, Ginnie Mae and the FSOC shall— (1)establish a timeline for approved entities to meet the approval standards set forth in this Act; and 
(2)in a manner and pursuant to a timeline that will minimize losses to the Fund, establish a program to either— (A)sell, in whole or in part, the first loss position on securities described in this section to private market holders; or 
(B)transfer for value to approved entities, or work with approved entities to sell, in whole or in part, the first lost position on securities described in this section. (h)Authority To respond to sustained national home price decline (1)AuthorityIn the event of a significant decline of national home prices, in at least 2 consecutive calendar quarters, Ginnie Mae or the FSOC may for a period of 6 months permit the transfer of guarantees of eligible mortgage loans that secure securities issued under this Act if such eligible mortgage loans are refinanced, regardless of the value of the underlying collateral securing such eligible mortgage loans. 
(2)Additional exercise of authorityThe authority granted to Ginnie Mae and the FSOC under paragraph (1) may be exercised for additional 6-month periods. (3)LimitationGinnie Mae and the FSOC shall not provide insurance under this Act to any security issued under this Act that includes mortgage loans that do not meet the definition of an eligible mortgage loan, except for mortgage loans refinanced from eligible mortgage loans in securities issued under this Act. 
(4)Rule of constructionNo provision in this section shall be construed as permitting Ginnie Mae or the FSOC to lower any other requirement related to the requirements set forth under the definition of an eligible mortgage loan. 204.Servicing rights; representations and warranties (a)Servicing rightsThe servicing rights for mortgage-backed securities issued by the Issuing Platform shall be controlled by— 
(1)the reinsurance company reinsuring the first 5 percent loss position on such securities; or (2)in the case of securities that do not have a reinsurance company reinsuring the first 5 percent loss position or with respect to which the such reinsurance company is insolvent, Ginnie Mae. 
(b)Advancing of paymentsThe party controlling the servicing rights described under subsection (a) shall also control the advancing of payments. (c)Representations and warranties (1)Collateral managerWith respect to each pool securitized by the Issuing Platform, there shall be a collateral manager who shall— 
(A)oversee representations and warranties; (B)act for the benefit of investors; and 
(C)in the case of a mortgage loan that is in breach of the representations and warranties, facilitate the repurchase or replacement of such mortgage loan with a mortgage loan that is in compliance with representations and warranties. (2)Fiduciary duty study (A)In generalGinnie Mae and the Secretary of the Treasury shall, jointly, conduct a study to determine— 
(i)the proper roles and responsibilities with respect to fiduciary duty for each participant in a private label security; (ii)the appropriate compensation for such a fiduciary duty; and 
(iii)the proper placement for such a fiduciary duty role. (B)Stakeholder effortsIn carrying out the study required under subparagraph (A), Ginnie Mae and the Secretary shall take into account stakeholder efforts to conclude which party (if any) should have a fiduciary duty attached to it. 
(C)ReportUpon completion of the study required under subparagraph (A), Ginnie Mae and the Secretary shall issue a report to the Congress containing all findings and determinations made in carrying out such study. (d)Mandatory arbitrationDisputes between parties to a security issued by the Issuing Platform shall be subject to mandatory arbitration. 
205.Federal Home Loan Banks 
(a)Membership of lendersSection 4 of the Federal Home Loan Bank Act (12 U.S.C. 1424) is amended by adding at the end the following:  (d)Lenders (1)In generalAny lender that satisfies the requirements of subparagraphs (A) and (C) of subsection (a)(1) shall be eligible to become a member of a Federal Home Loan Bank. 
(2)Stock requirementGinnie Mae shall issue regulations specifying that a separate class of stock shall be issued by Federal Home Loan Banks to lenders who become a member of a Federal Home Loan Bank pursuant to this subsection, and Ginnie Mae shall determine the applicable restrictions and requirements for such stock.. (b)Pooling services for eligible mortgagesSection 11 of the Federal Home Loan Bank Act (12 U.S.C. 1431) is amended by adding at the end the following: 
 
(m)Pooling services for eligible mortgages 
(1)Pooling services 
(A)In generalEach Federal Home Loan Bank shall provide pooling services to both members and non-members who wish to pool eligible mortgages for purposes of securitizing such mortgages through the Issuing Platform established by title II of the Partnership to Strengthen Homeownership Act of 2015. (B)Multi-lender requirementPooling services described under subparagraph (A) may only be offered for a pool of eligible mortgages if the eligible mortgages in the pool were made by more than one lender. 
(2)Eligible mortgages definedFor purposes of this subsection, the term eligible mortgage has the meaning given that term under section 2 of the Partnership to Strengthen Homeownership Act of 2015.. IIIWind down of Fannie Mae and Freddie Mac 301.Limitation on businessThe Director of the Government National Mortgage Association shall provide that, after the certification date— 
(1)the enterprises may not issue, guarantee, or purchase any security backed by mortgages on 1- to 4-family residences except as specifically authorized by this Act; (2)an enterprise may act as a participating aggregator of eligible mortgages for securitization pursuant to section 201 if such eligible mortgages are originated by originators whose volume of such business is insufficient to allow for such originators to aggregate and securitize such mortgages, until the earlier of— 
(A)such time as the Director determines that any other qualified entity or entities provide sufficient market access to such originators under competitive rates and terms and requires the enterprises to cease such business; or (B)the commencement of the receivership under section 304(a); and 
(3)an enterprise may act as a reinsurer for a mortgage-backed security in accordance with the requirements under section 202(b) until the commencement of the receivership under section 304(a). 302.Risk-sharing pilot programsNot later than the expiration of the 12-month period beginning on the date of the enactment of this Act, each enterprise shall establish a risk-sharing pilot program to develop private sector first-loss positions on mortgage-backed securities. Such first-loss positions shall be a percentage of the principal or face value of a mortgage-backed security, as determined from time-to-time by the Director, taking into consideration market conditions and the capability of the private sector to assume credit risk. 
303.Continued conservatorship 
(a)TimingThe conservatorships of the enterprises in effect upon the enactment of this Act shall continue in effect until the commencement of the receivership of the enterprises pursuant to subsection (d), subject to the transfer under section 102(a)(1)(B). (b)Aligning purposes of conservatorshipNotwithstanding section 1367(b)(2)(D) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617(b)(2)(D)), after the date of the enactment of this Act, the Director shall, as conservator of each enterprise, take such actions as are necessary to manage the affairs, assets, and obligations of each enterprise, and to operate each enterprise, in compliance with this section. 
(c)Return of enterprises to private marketDuring the term of the conservatorships of the enterprises, the Director shall— (1)carry out the conservatorship in a manner that furthers achievement of the goals and terms of the mandatory receiverships under subsection (d)(2); 
(2)identify any assets of the enterprises necessary for Ginnie Mae to carry out its functions and responsibilities under sections 201, 202, and 401 of this Act; and (3)prepare for the transfer of the multifamily housing finance businesses of the enterprises in accordance with section 401 of this Act. 
304.Mandatory receivership 
(a)CommencementThe Director shall, with respect to each enterprise, immediately appoint the Ginnie Mae as receiver under section 1367 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617) upon the later of the following: (1)5-year periodThe expiration of the 60-month period beginning on the date of the enactment of this Act, as the duration of such period may be adjusted pursuant to subsection (c). 
(2)Platform certified as functional; competitive access for small lenders; FHLB capacityThe certification date has occurred and the Director has determined— (A)that a competitive private housing finance market has been established; 
(B)that competitive and equitable access to the Platform for smaller mortgage lenders is available; (C)in consultation with relevant participants and stakeholders in the housing finance market, that the Platform and the procedures and structures established by title II have been thoroughly and sufficiently tested and such tests indicate that they will facilitate the continued functioning of the market for to be announced mortgage-backed securities;  
(D)the pooling services offered by Federal Home Loan Banks pursuant to section 11(m) of the Federal Home Loan Bank Act are competitive with services made available by the enterprises before the certification date; and (E)the Federal Home Loan Banks are capable of meeting the cash window needs of credit unions, community and mid-sized depository institutions, and non-depository mortgage originators with competitive rates and terms.  
(b)Goals and termsGinnie Mae shall carry out the receivership referred to in subsection (a) for the enterprise under the authority of such section 1367, subject to the following requirements: (1)GoalsIn carrying out the receivership of each enterprise, Ginnie Mae shall strive to achieve both of the following goals: 
(A)Return to taxpayersObtaining an adequate return of taxpayer investment in the enterprise, taking into consideration the total cost to the taxpayers, the value provided to the enterprise, and the risk and exposure to the Federal Government involved, together with interest on such investment at a rate determined by the Director, in consultation with the Board of Governors of the Federal Reserve System and the Secretary of the Treasury. (B)Competitive private housing finance marketRemoving barriers to private sector competition in the housing finance market by providing for the transfer of the assets of the enterprise into the private sector to compete in a functioning housing finance market. 
(2)Full privatizationAny entities emerging from such receivership shall be fully private and any obligations and securities of such entities shall not constitute a debt or obligation of the United States nor or any agency or instrumentality thereof. (3)Multifamily housing businessesThe receivership shall provide, notwithstanding any other provision of this Act, for the transfer of the multifamily housing mortgage guarantee businesses of the enterprises in accordance with section 401 of this Act. 
(4)Availability of assetsThe receivership shall provide for— (A)the identification of any assets of the enterprise that are not necessary for the operation of the limited-life entities established pursuant to paragraph (6); and 
(B)making such assets available at auction for acquisition at competitive rates by any private entities, which shall include the private entities established pursuant to paragraph (6)(C). (5)Restructuring of SPSPAThe receivership shall provide for the restructuring of the Senior Preferred Stock Purchase Agreements entered into between the Department of the Treasury and the enterprise on September 26, 2008, as amended and restated thereafter, to— 
(A)permit the redemption of senior preferred shares of the Department of the Treasury; (B)provide for the cancellation of the warrants for the purchase of common stock of the enterprises issued to the Department of the Treasury; and 
(C)provide for the appropriate level of compensation to the Federal Government for the financial support and commitment provided to the enterprise. (6)Wind-down; limited-life enterprises; restructuringUnder the receivership— 
(A)the receiver shall organize a limited-life regulated entity for the enterprise in accordance with section 1367(i) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617(i)), except that— (i)any assets and liabilities of the enterprise that the receiver determines are necessary to allow the limited-life regulated entity to operate independent from the resolution of the enterprise shall be transferred to the limited-life regulated entity; and 
(ii)in winding up the affairs of the limited-life regulated entity, the remaining assets of the limited-life regulated entity shall be made available to the successor entities established pursuant to subparagraph (C) of this paragraph and to other private guarantors engaged in providing insurance for eligible mortgage-backed securities in accordance with section 202; (B)the charter of the enterprise shall be repealed pursuant to section 1367(k) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617(k)), as amended by section 305; and 
(C)the receiver shall provide for reorganization and chartering of the successor entity to the limited life regulated entity for the enterprise as an entity established to operate as an insurer under section 202(b)(2)(A) of this Act or a participating aggregator of eligible mortgages for securitization pursuant to section 201 if such eligible mortgages are originated by originators whose volume of such business is insufficient to allow for such originators to aggregate and securitize such mortgages. (c)Adjustment of timingGinnie Mae may adjust the duration of the period referred to in subsection (a)(1) by establishing requirements to be met by market participants before such period may be considered to be concluded. Such requirements may include requirements regarding— 
(1)ensuring that there is an adequate level of private capital available for efficient financing of single-family and multifamily housing mortgages through— (A)the market for initial public offerings; and 
(B)retained earnings of market participants; and (2)ensuring that any anticompetitive liquidity advantages in mortgage-backed securities are adequately protected against. 
305.Repeal of enterprise chartersSection 1367 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4617) is amended by striking subsection (k) and inserting the following new subsection:  (k)Repeal of enterprise charters (1)Fannie MaeEffective upon the certification date (as such term is defined in section 2 of the Partnership to Strengthen Homeownership Act of 2015), the charter of the Federal National Mortgage Association is repealed and the Federal National Mortgage Association shall have no authority to conduct new business under such charter, except that the provisions of such charter in effect immediately before such repeal shall continue to apply with respect to the rights and obligations of any holders of— 
(A)outstanding debt obligations of the Federal National Mortgage Association, including any— (i)bonds, debentures, notes, or other similar instruments; 
(ii)capital lease obligations; or (iii)obligations in respect of letters of credit, bankers’ acceptances, or other similar instruments; or 
(B)mortgage-backed securities guaranteed by the Federal National Mortgage Association that are not eligible mortgage-backed securities insured by Ginnie Mae pursuant to section 202 of the Partnership to Strengthen Homeownership Act of 2015. (2)Freddie MacEffective upon the certification date, the charter of the Federal Home Loan Mortgage Corporation is repealed and the Federal Home Loan Mortgage Corporation shall have no authority to conduct new business under such charter, except that the provisions of such charter in effect immediately before such repeal shall continue to apply with respect to the rights and obligations of any holders of— 
(A)outstanding debt obligations of the Federal Home Loan Mortgage Corporation, including any— (i)bonds, debentures, notes, or other similar instruments; 
(ii)capital lease obligations; or (iii)obligations in respect of letters of credit, bankers’ acceptances, or other similar instruments; or 
(B)mortgage-backed securities guaranteed by the Federal Home Loan Mortgage Corporation that are not eligible mortgage-backed securities insured by Ginnie Mae pursuant to section 202 of the Partnership to Strengthen Homeownership Act of 2015. (3)Existing guarantee obligations (A)Explicit guaranteeThe full faith and credit of the United States is pledged to the payment of all amounts which may be required to be paid under any obligation described in paragraph (1) or (2). 
(B)Continued dividend paymentsNotwithstanding any other provision of law, provision 2(a) (relating to Dividend Payment Dates and Dividend Periods) and provision 2(c) (relating to Dividend Rates and Dividend Amount) of the Senior Preferred Stock Purchase Agreement, or any provision of any certificate in connection with such Agreement creating or designating the terms, powers, preferences, privileges, limitations, or any other conditions of the Variable Liquidation Preference Senior Preferred Stock of an enterprise issued pursuant to such Agreement— (i)shall not be amended, restated, or otherwise changed to reduce the rate or amount of dividends in effect pursuant to such Agreement as of the Third Amendment to such Agreement dated August 17, 2012, except that any amendment to such Agreement to facilitate the sale of assets of the enterprises shall be permitted; and 
(ii)shall remain in effect until the guarantee obligations described under paragraphs (1)(B) and (2)(B) of this subsection are fully extinguished. (C)ApplicabilityAll guarantee fee amounts derived from the single-family mortgage guarantee business of the enterprises in existence as of the certification date shall be subject to the Senior Preferred Stock Purchase Agreement. 
(D)Senior Preferred Stock Purchase AgreementFor purposes of this paragraph, the term Senior Preferred Stock Purchase Agreement means— (i)the Amended and Restated Senior Preferred Stock Purchase Agreement, dated September 26, 2008, as such Agreement has been amended on May 6, 2009, December 24, 2009, and August 17, 2012, respectively, and as such Agreement may be further amended and restated, entered into between the Department of the Treasury and each enterprise, as applicable; and 
(ii)any provision of any certificate in connection with such Agreement creating or designating the terms, powers, preferences, privileges, limitations, or any other conditions of the Variable Liquidation Preference Senior Preferred Stock of an enterprise issued or sold pursuant to such Agreement. (4)Swap option for new securitiesNotwithstanding any other provision of this subsection, Ginnie Mae shall provide that during the 30-year period beginning upon the certification date, any securities described in paragraph (1)(B) or (2)(B) may be exchanged, at the request of the holder of such security, for securities insured under section 202 of the Partnership to Strengthen Homeownership Act of 2015, and Ginnie Mae shall ensure fungibility between such securities exchanged. Ginnie Mae may establish such terms and conditions for such exchanges as Ginnie Mae considers appropriate, except that Ginnie Mae shall provide that in such exchanges such securities described in paragraph (1)(B) or (2)(B) shall receive a risk weight of zero.. 
306.Ginnie Mae authority regarding timing 
(a)AuthorityThe Director may extend any deadline referred to in section 301, 303(a), 304(a), or the provisions amended by section 305, as provided in such subsection (b) of this section, but only if the Director— (1)makes a determination, after consultation with the Board of Governors of the Federal Reserve System, that such deadline is posing significant risk to the housing market; and 
(2)causes notice of such determination to be published in the Federal Register. (b)Extensions (1)First extensionThe first extension of any deadline pursuant to subsection (a) shall be for a period of an additional 2 years. 
(2)Second extensionIf, after the expiration of a first extension of a deadline of 2 years, the Director makes a determination as provided in subsection (a)(1), the Director may extend the deadline an additional 2 years. (3)Additional extensionsIf, after the expiration of the second extension of a deadline of 2 years, the Director makes a determination as provided in subsection (a)(1), the Director may, upon the written agreement of the Chairman of the Board of Governors of the Federal Reserve System and the Secretary of the Treasury, and in consultation with the Secretary of the Housing and Urban Development, extend the deadline an additional year, and annually thereafter utilizing the same process described in this paragraph until such time as the Director makes a determination that such deadline does not pose a significant risk to the housing market. 
(c)ReportsIf the Director extends any deadline period pursuant to the authority under subsection (a), the Director shall thereafter, until the expiration of the periods referred to in paragraphs (1) and (2) of section 1367(k) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (as such period may be extended pursuant to this section), submit a report to the Congress on a monthly basis regarding the transition of the enterprises pursuant to this section, the status of the businesses of the enterprises, and the market share of the enterprises. 307.ConsultationThroughout the wind-down of the enterprises under this title, the Director shall consult with relevant participants in the housing finance industry regarding— 
(1)carrying out this title, including the appropriate level of regulatory discretion to be exercised in carrying out this title; and (2) maintaining consistency, to the extent feasible, among mortgage-backed securities issued through the various available platforms. 
IVMultifamily housing finance 
401.Establishment of multifamily subsidiaries 
(a)Formation and governance of multifamily subsidiaries 
(1)Federal National Mortgage Association 
(A)Multifamily subsidiary planThe Director of Ginnie Mae, in consultation with the Secretary of the Treasury, shall direct the Federal National Mortgage Association to develop a plan, not later than 180 days after the date of enactment of this Act, to establish a multifamily subsidiary for purposes of expeditiously— (i)providing sufficient multifamily financing in the primary, secondary, and tertiary geographical markets, including in rural markets and through a diversity of experienced multifamily lenders; and 
(ii)establishing a competitive multifamily market for multifamily housing guarantors engaging in multifamily covered securities. (B)Establishment of multifamily subsidiaryThe Director shall direct the Federal National Mortgage Association to establish a multifamily subsidiary not later than 1 year after the date of enactment of this Act. 
(2)Federal Home Loan Mortgage Corporation 
(A)Multifamily subsidiary planThe Director, in consultation with the Secretary of the Treasury, shall direct the Federal Home Loan Mortgage Corporation to develop a plan, not later than 180 days after the date of enactment of this Act, to establish a multifamily subsidiary for purposes of expeditiously— (i)providing sufficient multifamily financing in the primary, secondary, and tertiary geographical markets, including in rural markets and through a diversity of experienced multifamily lenders; and 
(ii)establishing a competitive multifamily market for multifamily housing guarantors engaging in multifamily covered securities. (B)Establishment of multifamily subsidiaryThe Director shall direct the Federal Home Loan Mortgage Corporation to establish a multifamily subsidiary not later than 1 year after the date of enactment of this Act. 
(b)Transfer of functions 
(1)Fannie Mae multifamily subsidiary 
(A)In generalNotwithstanding the provisions under title III or any other provision of law, effective on the date on which the multifamily subsidiary is established under subsection (a)(1)(B), all employees, functions, activities, infrastructure, property, including the Delegated Underwriting and Servicing Lender Program and other intellectual property, platforms, technology, or any other object or service of the Federal National Mortgage Association necessary to the support, maintenance, and operation of the multifamily business of the Federal National Mortgage Association shall be transferred and contributed, without cost, to the multifamily subsidiary. (B)Capital contributionIn connection with the transfer required under subparagraph (A), the Federal National Mortgage Association shall contribute, in any form or manner the Director may determine, subject to the approval right of the Secretary of the Treasury in the Senior Preferred Stock Purchase Agreement, any capital necessary to ensure that the multifamily subsidiary established under subsection (a)(1)(B) has, in the determination of the Director, sufficient capital to carry out its multifamily business, including the ability to obtain warehouse lines of credit. 
(C)Ensuring continuation of ongoing operation of multifamily business 
(i)In generalIn carrying out the multifamily business transferred pursuant to subparagraph (A), the multifamily subsidiary established under subsection (a)(1)(B) shall ensure that any such business continues to operate, as applicable, consistent with— (I)the Delegated Underwriting and Servicing Lender Program established by the Federal National Mortgage Association; 
(II)any other programs, activities, and contractual agreements of the enterprises that support the enterprises' provision of liquidity to the multifamily housing market; and (III)the provisions of this title. 
(2)Freddie Mac multifamily subsidiary 
(A)In generalNotwithstanding the provisions under title VI or any other provision of law, effective on the date on which the multifamily subsidiary is established under subsection (a)(2)(B), all employees, functions, activities, infrastructure, property, including the Capital Market Execution Program Series K Structured 2Pass-Through Certificates originated and offered under the Program Plus Lender Program and other intellectual property, platforms, technology, or any other object or service of the Federal Home Loan Mortgage Corporation necessary to the support, maintenance, and operation of the multifamily business of the Federal Home Loan Mortgage Corporation shall be transferred and contributed, without cost, to the multifamily subsidiary. (B)Capital contributionIn connection with the transfer required under subparagraph (A), the Federal Home Loan Mortgage Corporation shall contribute, in any form or manner the Director may determine, subject to the approval right of the Secretary of the Treasury in the Senior Preferred Stock Purchase Agreement, any capital necessary to ensure that the multifamily subsidiary established under subsection (a)(2)(B) has, in the determination of the Director, sufficient capital to carry out its multifamily business, including the ability to obtain warehouse lines of credit. 
(C)Ensuring continuation of ongoing operation of multifamily business 
(i)In generalIn carrying out the multifamily business transferred pursuant to subparagraph (A), the multifamily subsidiary established under subsection (a)(2)(B) shall ensure that any such business continues to operate, as applicable, consistent with— (I)the Capital Market Execution Program Series K Structured 2Pass-Through Certificates originated and offered under the Program Plus Lender Program established by the Federal Home Loan Mortgage Corporation; 
(II)any other programs, activities, and contractual agreements of the enterprises that support the enterprises' provision of liquidity to the multifamily housing market; and (III)the provisions of this title. 
(c)Multifamily subsidiaries 
(1)In generalThe multifamily subsidiaries established by the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation under subsection (a) may retain a limited multifamily mortgage loan portfolio to— (A)aggregate mortgage loans for pooled securities executions; 
(B)implement pilot mortgage loan programs and other risk-sharing transactions and product modification testing; (C)engage in the financing of properties with rent-regulatory restrictions, off-campus student housing, and senior and assisted living developments; and 
(D)perform additional activities as may be established by the Director for the purpose of facilitating the continuation of existing multifamily activities. (2)Portfolio reduction applicabilityFor purposes of expeditiously meeting the criteria under clauses (i) and (ii) of paragraphs (1)(A) and (2)(A) of subsection (a), the multifamily subsidiaries established under subsection (a) shall not be subject to any portfolio reduction required under title III. 
402.Disposition of multifamily businesses 
(a)Authority To manage disposition of multifamily businessesExcept to the extent necessary to provide for guarantees under section 403 and to carry out this title and the amendments made by this title and notwithstanding any provision of title III or any other law, the Director may, on or before the certification date, manage the sale, transfer, or disposition for value of property, including intellectual property, technology, platforms, and legacy systems, infrastructure and processes of an enterprise relating to the operation and maintenance of the multifamily business of an enterprise. (b)Required establishment of well-Functioning multifamily covered security marketIn exercising the authority in subsection (a), the Director shall manage any disposition of the multifamily business of an enterprise in a manner consistent with— 
(1)the establishment of a well-functioning multifamily covered security market; (2)the provision of broad access to multifamily financing; and 
(3)facilitating competition in the multifamily covered security market by— (A)providing open access to performance information on the legacy multifamily business of an enterprise; 
(B)providing for reasonable licensing of the multifamily proprietary systems of an enterprise; and (C)setting market share limitations, fees, or additional capital standards on multifamily business assets that were sold, transferred, or disposed. 
(c)Continuation of guarantee for existing multifamily securitiesNothing in this title may be construed to affect the guarantee for any security of enterprise backed my mortgages on multifamily housing that is provided pursuant to paragraph (1) or (2), and paragraph (3)(A) of section 1367(k) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (as added by section 305 of this Act).  403.Guarantee of multifamily securities (a)In generalThe Director shall develop, adopt, publish, and enforce standards for— 
(1)the approval by the Director of multifamily guarantors to issue securities collateralized by eligible multifamily mortgage loans; and (2)guarantee by Ginnie Mae of the timely payment of principal and interest on such securities collateralized by eligible multifamily mortgage loans and insured by Ginnie Mae. 
(b)Required standardsThe standards required under paragraph (1) shall include standards sufficient to ensure that— (1)each multifamily guarantor is well-capitalized, except that such standards regarding capitalization shall take into consideration the unique characteristics of financing for mortgages for multifamily housing; 
(2)guarantees provided pursuant to this section accommodate various business models for such financing, which shall include providing guarantees for entire securities and for particular trances under such securities; and (3)credit risk-sharing levels under any such guarantees are commensurate with such levels under the Delegated Underwriting and Servicing Lender Program of the Federal National Mortgage Association and the Capital Market Execution Program Series K Structured 2Pass-Through Certificates originated and offered under the Program Plus Lender Program of the Federal Home Loan Mortgage Corporation. 
(c)PricingGinnie Mae shall charge a guarantee fee for guarantees provided pursuant to this section and such fee shall be determined by Ginnie Mae— (1)in the same manner and using the same procedures used pursuant to title II to determine guarantee fees for securities backed by single-family housing mortgages, with such changes as Ginnie Mae determines to be necessary to account for the differences between the single-family guarantee business and the multifamily guarantee business; and 
(2)taking into account the differences between the guarantee fees structures of the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation. (d)DistinctionsThe Director shall take into account, in carrying out this section, in providing any issuing platform, and in establishing any requirements relating to the guarantee of securities collateralized by eligible multifamily mortgage loans, the particular nature and characteristics of such securities and loans, as distinguished from eligible mortgages and securities guaranteed pursuant to title II, and as may be necessary to accommodate the multifamily housing financing market. 
(e)Full faith and creditThe full faith and credit of the United States is pledged to the payment of all amounts which may be required paid under any insurance provided under this section. 404.Other forms of multifamily risk-sharingThe Director may establish such other methods and manner of risk-sharing and risk transfer relating eligible multifamily mortgage loans, in addition to the methods and manners authorized under this title, as may be appropriate taking into consideration the particular nature and characteristics of the multifamily housing finance market, which may include any risk-sharing activities of the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation relating to the multifamily housing business. 
405.Ginnie Mae securitization of FHA risk-sharing loans 
(a)Qualified participating entities risk-Sharing programParagraph (8) of section 542(b) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–22(b)(8)) is amended to read as follows:  (8)Ginnie Mae securitization (A)ProhibitionThe Government National Mortgage Association shall not securitize any multifamily loans insured or reinsured under this subsection, except as provided in subparagraph (B). 
(B)AuthorityThe Government National Mortgage Association may, at the discretion of the Director of Ginnie Mae, securitize any multifamily loan, provided that— (i)the Federal Housing Administration provides mortgage insurance based on the unpaid principal balance of the loan, as shall be described in the risk-sharing agreement; 
(ii)the Federal Housing Administration shall not require an assignment fee for mortgage insurance claims related to the securitized mortgages; and (iii)any successors and assigns of the risk-sharing partner (including the holders of credit instruments issued under a trust mortgage or deed of trust pursuant to which such holders act by and through a trustee therein named) shall not assume any obligation under the risk-sharing agreement and may assign any defaulted loan to the Federal Housing Administration in exchange for payment of the mortgage insurance claim.The risk-sharing agreement shall provide for reimbursement to Ginnie Mae by the risk-sharing partner or partners for either all or a portion of the losses incurred on the loans insured.. 
(b)AuthorityParagraph (6) of section 542(c) of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–22(c)) is amended to read as follows:  (6)Ginnie Mae securitizationThe Government National Mortgage Association may, at the discretion of the Director of Ginnie Mae, securitize any multifamily loan insured under this subsection, provided that— 
(A)the Federal Housing Administration provides mortgage insurance based on the unpaid principal balance of the loan, as shall be described by regulation; (B)the Federal Housing Administration shall not require an assignment fee for mortgage insurance claims related to the securitized mortgages; and 
(C)any successors and assigns of the risk-sharing partner (including the holders of credit instruments issued under a trust mortgage or deed of trust pursuant to which such holders act by and through a trustee therein named) shall not assume any obligation under the risk-sharing agreement and may assign any defaulted loan to the Federal Housing Administration in exchange for payment of the mortgage insurance claim.The risk-sharing agreement shall provide for reimbursement to Ginnie Mae by the risk-sharing partner or partners for either all or a portion of the losses incurred on the loans insured.. (c)Amendment to Ginnie Mae charter actClause (ii) of the first sentence of section 306(g)(1) of the National Housing Act (12 U.S.C. 1721(g)(1)) is amended— 
(1)by striking the semicolon and inserting a comma; and (2)by inserting before the period at the end the following: , or which are insured under subsection (b) or (c) of section 542 of the Housing and Community Development Act of 1992 (12 U.S.C. 1715z–22), subject to the terms of paragraph (8) or (6), respectively, of such subsection. 
(d)ImplementationThe amendments made by this section shall be implemented in a manner that— (1)ensures that participants in the programs under subsections (b) and (c) of section 542 of the Housing and Community Development Act of 1992 are subject to standards consistent with those applicable to private sector lenders approved by the Department of Housing and Urban Development, and 
(2)does not restrict participation, and provides equal opportunities for participation, in the programs under subsections (b) and (c) of section 542 of the Housing and Community Development Act of 1992, of private sector lenders meeting the standards for such participation. 406.Continuation of certain programsNothing in this title may be construed to affect the authority of Ginnie Mae, as in effect on the date of the enactment of this Act, to guarantee securities under section 306 of the National Housing Act (12 U.S.C. 1721), including securities based on or backed by mortgages for multifamily housing insured under title II of the National Housing Act or for hospitals, nursing homes, intermediate care facilities, board and care homes, or assisted living facilities, insured under such title. 
VAffordable Housing 
501.Affordable housing allocations 
(a)Fee and allocation of amountsIn addition to any fees for the provision of insurance established in accordance with title II, in each fiscal year the Platform shall— (1)charge and collect a fee in an amount equal to 10 basis points for each dollar of the outstanding principal balance of— 
(A)all eligible mortgage loans that collateralize securities insured under this Act; and (B)all other mortgage loans that collateralize securities on which Ginnie Mae guarantees the timely payment of principal and interest pursuant to title III of the National Housing Act (12 U.S.C. 1716 et seq.); and 
(2)allocate or otherwise transfer, on an annual basis— (A)75 percent of such fee amounts to the Secretary of Housing and Urban Development to fund the Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568); 
(B)15 percent of such fee amounts to the Secretary of the Treasury to fund the Capital Magnet Fund established under section 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569); and (C)10 percent of such fee amounts to the Ginnie Mae to fund the Market Access Fund established under section 504 of this Act. 
(b)Continuing obligationThe fee required to be charged under subsection (a) shall be collected for the life of the security. (c)Suspension of contributionsThe Director may temporarily suspend, for an initial period of one year, allocations under subsection (a)(2) upon the submission by the Director to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives of a written determination by the Director that such allocations are contributing, or would contribute, to the financial instability of the insurance Fund established under section 202(g). The Director may continue such suspension for additional periods, each up to one year in length, pursuant to the same submission and determination requirements. 
(d)Rule of constructionThe cost of the fee required to be charged under subsection (a) shall not be borne by eligible borrowers. 502.Housing Trust FundSection 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) is amended— 
(1)in subsection (a)(1)— (A)in the first sentence, by inserting or pursuant to section 501 of the Partnership to Strengthen Homeownership Act of 2015 after section 1337; and 
(B)in the second sentence, by inserting federally recognized tribes and after grants to; (2)by striking subsection (b) and inserting the following: 
 
(b)[Reserved.];  (3)in subsection (c)— 
(A)in paragraph (1), by striking Except as provided in subsection (b), the and inserting The; (B)in paragraph (2)— 
(i)by striking (as such term is defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1997 (25 U.S.C. 4103)); and (ii)by adding at the end the following: An Indian tribe receiving grant amounts under this subsection may designate a federally recognized tribe or a tribally designated housing entity to receive such grant amounts. Nothing in this subsection shall limit or be construed to limit the ability of an Indian tribe or a tribally designated housing entity from being a permissible designated recipient of grant amounts provided by a State under this section.; 
(C)in paragraph (3)— (i)in the heading, by inserting Indian tribes and before States; 
(ii)in subparagraph (A), by striking The Secretary shall and insert the following:  (i)Minimum tribal distributions (I)In generalThe Secretary, acting through the Office of Native American Programs, shall distribute via competitive grants the amounts determined under subclause (II) and made available under this subsection to federally recognized tribes and tribally designated housing entities. 
(II)AmountsThe total amount required to be distributed under this subclause for a fiscal year shall be the greater of $20,000,000, or 2 percent of the total amount of amounts allocated for the Housing Trust Fund under this section. (III)Use of amountsCompetitive grant amounts received by a federally recognized tribe or a tribally designated housing entity under this clause may be used, or committed to use, only for those activities that are identified as eligible affordable housing activities under section 202 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4132). 
(IV)Evaluation of applications 
(aa)In generalIn evaluating any application for the receipt of competitive grant amounts authorized under this clause, the Secretary, acting through the Office of Native American Programs, shall consider with respect to the federally recognized tribe applicant or tribally designated housing entity applicant and to Indian reservations and other Indian areas associated with the federally recognized tribe applicant or served by the tribally designated housing entity applicant evaluation criteria, including the following: (AA)Level of poverty on the Indian reservation or in the Indian area. 
(BB)Level of unemployment on the Indian reservation or in the Indian area. (CC)Condition of housing stock on the Indian reservation or in the Indian area. 
(DD)Level of overcrowded housing on the Indian reservation or in the Indian area, as measured by the number of households in which the number of persons per room is greater than one. (EE)Presence and prevalence of black mold on the Indian reservation or in the Indian area. 
(FF)Demonstrated experience, capacity, and ability of the applicant to manage affordable housing programs, including multifamily rental housing programs, homeownership programs, and programs to assist purchasers with down payments, closing costs, or interest rate buy-downs. (GG)Demonstrated ability of the applicant to meet the requirements under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), including the timely and efficient expenditure of funds. 
(HH)Such other criteria as may be specified by the Secretary in order to evaluate the overall quality of the proposed project, the feasibility of the proposed project, and whether the proposed project will address the housing needs on the Indian reservation or in the Indian area. (bb)Review of dataIn evaluating any application for the receipt of competitive grant amounts authorized under this clause, the Secretary, acting through the Office of Native American Programs, shall permit a federally recognized tribe applicant or a tribally designated housing entity applicant to supplement or replace, in whole or in part, any data compiled and produced by the Bureau of the Census and upon which the Secretary, acting through the Office of Native American Program, relies, provided such tribally-collected data meets the Department of Housing and Urban Development's standards for accuracy. 
(V)Treatment of fundsNotwithstanding any other provision of law, competitive grant amounts received under this clause shall not be considered Federal funds for purposes of matching other Federal sources of funds. (VI)Rule of constructionThe requirements under clause (ii), subparagraphs (B) and (C) of this paragraph, and paragraphs (4) through (8) and paragraph (10)(A) of this subsection shall not apply to any amounts distributed under this clause to a federally recognized tribe or a tribally designated housing entity. 
(ii)State distributionsFrom any amounts remaining in the Housing Trust Fund after the distribution of the amounts required under clause (i), the Secretary shall; (iii)in subparagraph (B), by striking subparagraph (A) and inserting subparagraph (A)(ii); and 
(iv)in subparagraph (C), by striking subparagraph (A) and inserting subparagraph (A)(ii); (D)in paragraph (4)— 
(i)in subparagraph (B), by striking other than fiscal year 2009; and (ii)by striking subparagraph (C), and inserting the following: 
 
(C)Minimum State allocations 
(i)In generalExcept as provided in clause (ii), if the formula amount determined under paragraph (3) for a fiscal year would allocate less than $10,000,000 to any of the 50 States of the United States or the District of Columbia, the allocation for such State of the United States or the District of Columbia shall be the greater of $10,000,000, or 1 percent of the total amount of amounts allocated for the Housing Trust Fund under this section and the increase in any such allocation shall be deducted pro rata from the allocations made to all other of the States (as such term is defined in section 1303). (ii)ExceptionIf the allocation to the Housing Trust Fund under section 501(a)(2)(A) of the Partnership to Strengthen Homeownership Act of 2015 for a fiscal year is less than $1,000,000,000, the minimum allocation to any of the 50 States of the United States or the District of Columbia shall be the greater of $5,000,000 or 1 percent of the total amount of amounts allocated for the Housing Trust Fund under this section and the increase in any such allocation shall be deducted pro rata from the allocations made to all other of the States (as such term is defined in section 1303).;  
(E)in paragraph (7)(B)(iv), by striking section 132 and inserting section 1132; and (F)by adding at the end the following: 
 
(11)Rule of constructionNothing in this subsection shall be construed to limit the ability of a federally recognized tribe or a tribally designated housing entity from receiving grant amounts provided by a State under this section.; and (4)in subsection (f), by adding at the end the following: 
 
(7)Tribal terms 
(A)In generalThe terms federally recognized tribe, Indian area, Indian tribe, and tribally designated housing entity have the same meaning as in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103). (B)Indian reservationThe term Indian reservation means land subject to the jurisdiction of an Indian tribe.. 
503.Capital Magnet FundSection 1339 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569) is amended— (1)in subsection (b)(1), by inserting or section 501 of the Partnership to Strengthen Homeownership Act of 2015 after section 1337; 
(2)in subsection (c)(2), by inserting and tribal after rural; and (3)in subsection (h)(2)(A), by inserting and tribal after rural.  
504.Market Access Fund 
(a)EstablishmentGinnie Mae shall establish a fund, to be known as the Market Access Fund. (b)DepositsThe Market Access Fund shall be credited with— 
(1)the share of the fee charged and collected by the Platform under section 501(a)(1)(B)(iii); and (2)such other amounts as may be appropriated or transferred to the Market Access Fund. 
(c)PurposeAmounts in the Market Access Fund shall be eligible for use by grantees to address the homeownership and rental housing needs of extremely low-, very low-, low-, and moderate-income and underserved or hard-to-serve populations by— (1)providing grants and loans for research, development, and pilot testing of innovations in consumer education, product design, underwriting, and servicing; 
(2)offering additional credit support for certain eligible mortgage loans or pools of eligible mortgage loans, such as by covering a portion of any capital required to obtain insurance from the Ginnie Mae under this Act, provided that amounts for such additional credit support do not replace borrower funds required of an eligible mortgage loan; (3)providing grants and loans, including through the use of pilot programs of sufficient scale, to support the research and development of sustainable homeownership and affordable rental programs, which programs shall include manufactured homes purchased through real estate and personal property loans and manufactured homes used as rental housing, provided that such grant or loan amounts are used only for the benefit of families whose income does not exceed 120 percent of the median income for the area as determined by Ginnie Mae, with adjustments for family size; 
(4)providing limited credit enhancement, and other forms of credit support, for product and services that— (A)will increase the rate of sustainable homeownership and affordable rental housing, including manufactured homes purchased through real estate and personal property loans and manufactured homes used as rental housing, by individuals or families whose income does not exceed 120 percent of the area median income as determined by Ginnie Mae, with adjustments for family size; and 
(B)might not otherwise be offered or supported by a pilot program of sufficient scale to determine the viability of such products and services in the private market; (5)providing housing counseling by a HUD-approved housing counseling agency; and 
(6)providing incentives to achieve broader access to credit. (d)Annual reportThe Director of Ginnie Mae shall, on an annual basis, report to Congress on the performance and outcome of grants, loans, or credit support programs funded by the Market Access Fund in accordance with subsection (c), including an evaluation of how each grant, loan, or credit support program— 
(1)succeeded in meeting or failed to meet the needs of certain populations, especially extremely low-, very low-, low-, and moderate-income and underserved or hard-to-serve populations; and (2)succeeded in maximizing or failed to maximize the leverage of public investment made for each such grant, loan, or credit support program. 
VIGeneral Provisions 
601.Rule of construction regarding Senior Preferred Stock Purchase AgreementsNothing in this Act shall be construed to alter, supersede, or interfere with the final ruling of a court of competent jurisdiction with respect to any provision of the Senior Preferred Stock Purchase Agreement or amendments thereof of an enterprise. 602.Treatment of community development financial institution (a)AmendmentSection 10(a) of the Federal Home Loan Bank Act (12 U.S.C. 1430(a)) is amended— 
(1)in paragraph (2)(B), by inserting or community development financial institution (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution; and (2)in paragraph (3)(E), by inserting or community development financial institution (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the certification date.  